BRADLEY, J.
The main question' is whether or not, when the rent in question accrued, the defendants had the possession of the Grand avenue property; and that, for the purposes of this review, is dependent upon the question whether or not the defendants then had a right to the possession, under their contract with the Barrs. This is so because, independent of that fact, the finding of the jury upon the evidence is deemed conclusive. Less than two months before the contract was made, the defendants became agents of the Barrs to rent the Grand avenue premises. Thereafter, and after the sale on the mortgage foreclosure of the Lyell road property, bid off by the Barrs, and referee’s deed taken by them, the defendants rented the Grand avenue house and lot to a tenant from whom was derived the rent fund in question. 2io written lease was *490made, nor did the defendants apparently assume to represent the Barrs in renting to such tenant. If, therefore, the defendants had the right to the possession of that house and lot, by virtue of the contract before mentioned, it may be here assumed that they took the possession through the tenant who went into occupation, as he may, in that case, be deemed to have held under them. It is otherwise if they had no such right. Then the defendants would not be treated as having a relation to the premises hostile to that of the Barrs, in whose behalf they had accepted the relation of agency. There are no exceptions requiring consideration.
It is insisted on the part of the defendants that the verdict was so against the weight of the evidence as to require the direction of a new trial. The evidence on the part of the defendants is to the effect that by arrangement between them and John Shaw, the owner of the Lyell road property, they undertook to make some disposition of it The precise nature of the understanding does not appear. They thereupon had some negotiations with the Barrs, which resulted in the contract of August 15, 1893, in which it is stated that the land was then “under foreclosure sale, and about to come into the hands” of the defendants, “in which event the said Barr Bros, agree to trade” the Grand avenue house and lot, as there stated. It was then contemplated between the parties to the contract that the defendants would take the title to the Lyell property on the foreclosure sale to be made that day. The sale was made and the property bid off by Shaw, pursuant to the understanding between him and the defendants. The required 10 per cent, was not paid. The sale was held open until 2 p. m. In the meantime one of the defendants and Shaw, being so advised by the lawyer having charge of the foreclosure proceedings, and concluding that it would be a shorter way to the result to have the Barrs bid off the property, called upon the plaintiff, and informed him that the sale was held open until 2 p. m.; and it may be assumed that they suggested to him that he bid in the property. He did so. The Barrs decline to convey the Grand avenue property to the defendants because the event which was to render the contract available to them, to wit, that the Lyell road property , should come into their hands, did not occur. It is quite evident that the defendant, when he made the suggestion to Barr to bid off the property, had in view the conveyance of the Grand avenue lot to the defendants pursuant to the contract. He testified that he was advised by the lawyer that it would simplify matters to have the referee’s deed made directly to the Barrs; that he so informed the plaintiff, who promised to accede to that view, and thereupon he was present, and bid off the property. This is corroborated by the testimony of Shaw. And there is evidence on the part of the defendants tending to prove that the Barrs, after the purchase, promised to carry out the arrangement by conveying the Grand avenue lot to the defendants, and directed the preparation of a deed, which was drawn accordingly, but never was executed. The plaintiff, by Ms evidence, tends to give a different phase to the transaction, and which is to the effect that he did not bid off the property and take the referee’s *491deed in pursuance or in consummation of the contract with the defendants, but independent of it; that he wanted the property, and as Shaw was unable to complete his purchase by payment of the requisite percentage, a resale was had, at which he made the purchase, the payment, and took the deed; and that he did hot then or thereafter promise to convey the Grand avenue property under the contract, nor did he direct the preparation of a deed for that purpose, or in any manner recognize any right of the defendants to a conveyance of it. While it is true that the Barrs did not interfere with the right of the defendants to become the purchasers of the Shaw property, and by that means put themselves in a position to require the performance of the contract, the supposition is quite reasonable that the plaintiff was, by the defendants, given the opportunity to become the purchaser, with a view, in that direct manner, to have the title taken by the Barrs, in performance of the contract on the part of the defendants; and the weight of the evidence, as represented by the record, is apparently in that direction. Nevertheless, this was a question of fact, upon the evidence. It was fairly submitted to the jury, and in such manner that no further direction was requested by the defendants. There may have been an advantage had by the jury, in seeing and hearing the witnesses, which is not made fully apparent by the record here; and the trial judge, after a careful review of the evidence, as appears by his opinion, denied the motion for a new trial. The conclusion is not, therefore, fairly justified, on this review, that the verdict was so against the preponderance of evidence as to require the direction of a new trial. The trial of the issues in this action presented questions of strictly legal rights, and involved the determination of the question whether or not the defendants were in the actual possession of the Grand avenue premises at the time the rent in question accrued. The effect of the verdict was that they were not there in such possession, for the reason, as it must be inferred, that in renting the property they acted in their relation as agents of the Barrs. It is unnecessary here to inquire what, if any, equitable rights or remedy the defendants may have, arising out of the contract, in view of the circumstances under which Barr obtained the title to the Lyell road property. There was no equitable defense set up for trial in this action.
The judgment and order should be affirmed. All concur.